--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CareView Communications, Inc., 10-K [crvw10k_123112.htm]
 
Exhibit 10-111
 
SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT
 
This Second Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of January __, 2013, by and between COMERICA BANK (“Comerica”
and, solely in its capacity as collateral agent for the Lenders (as defined
below), “Collateral Agent”), BRIDGE BANK, NATIONAL ASSOCIATION (“Bridge” and,
collectively, with Comerica, the “Lenders” and each, individually, a “Lender”)
and CAREVIEW COMMUNICATIONS, INC., a Nevada corporation (“Parent”), CAREVIEW
COMMUNICATIONS, INC., a Texas corporation (“CareView Texas”) and CAREVIEW
OPERATIONS, L.L.C., a Texas limited liability company (“CV Operations” and,
collectively with CareView Texas and Parent, “Borrowers” and each, individually,
a “Borrower”).
 
RECITALS
 
Collateral Agent, Lenders and Borrowers are parties to that certain Loan and
Security Agreement dated as of August 31, 2011 (as amended from time to time,
including by that certain First Amendment to Loan and Security Agreement dated
as of January 31, 2012, collectively, the “Agreement”).  The parties desire to
amend the Agreement in accordance with the terms of this Amendment.
 
NOW, THEREFORE, the parties agree as follows:
 
1.   Clause (y) of the defined term “Eligible Accounts” set forth in Section 1.1
of the Agreement hereby is amended and restated in its entirety and replaced
with the following:
 
“(y) arise from the future, rolling nine (9) months due to sales of
subscriptions to individual hospitals or hospital groups which are associated
with (i) existing subscription services that are under contract and have at
least twelve (12) months of life left on the contract at the time of inclusion
of such Account in the Borrowing Base; and (ii) newly executed contracts that
have a minimum length of at least two (2) years;”
 
2.   New Section 9.8 hereby is added to the Agreement as follows:
 
“9.8           Verification of Accounts.  Collateral Agent or any Lender may at
any time, from time to time, contact Account Debtors and other persons obligated
or knowledgeable in respect of any Borrower’s Accounts to confirm the validity
and amounts of such Accounts, to determine whether such Accounts constitute
Eligible Accounts, and for any other purpose in connection with this Agreement.”
 
3.   No course of dealing on the part of Collateral Agent, any Lender or their
officers, nor any failure or delay in the exercise of any right by Collateral
Agent or any Lender, shall operate as a waiver thereof, and any single or
partial exercise of any such right shall not preclude any later exercise of any
such right.  Collateral Agent’s or any Lender’s failure at any time to require
strict performance by a Borrower of any provision shall not affect any right of
Collateral Agent or any Lender thereafter to demand strict compliance and
performance.  Any suspension or waiver of a right must be in writing signed by
an officer of Collateral Agent and each Lender or as otherwise provided for in
the Agreement.
 
4.   Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement.  The Agreement, as amended hereby, shall
be and remain in full force and effect in accordance with its respective terms
and hereby is ratified and confirmed in all respects.  Except as expressly set
forth herein, the execution, delivery, and performance of this Amendment shall
not operate as a waiver of, or as an amendment of, any right, power, or remedy
of Collateral Agent or any Lender under the Agreement, as in effect prior to the
date hereof.
 
5.   Each Borrower represents and warrants that the Representations and
Warranties contained in the Agreement are true and correct in all material
respects as of the date of this Amendment (provided, however, that those
representations and warranties expressly referring to another date shall be
true, correct and complete in all material respects as of such date), and that
no Event of Default has occurred and is continuing.
 
- 1 -
 

--------------------------------------------------------------------------------

 
6.   As a condition to the effectiveness of this Amendment, Collateral Agent
shall have received, in form and substance satisfactory to Collateral Agent, the
following:
 
(a) this Amendment, duly executed by each Borrower;
 
(b) that certain Affirmation of Subordination dated as of even date herewith,
duly executed by each party thereto;
 
(c) that certain Amendment to Warrant in favor of Comerica Ventures
Incorporated, dated as of even date herewith, duly executed by Parent;
 
(d) that certain Amendment to Warrant in favor of Bridge Capital Holdings, dated
as of even date herewith, duly executed by Parent;
 
(e) an officer’s certificate of each Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Amendment;
 
(f) a success fee equal to Thirty Thousand Dollars ($30,000), to be shared
between the Lenders pursuant to their respective Commitment Percentages;
 
(g) all reasonable Lender Expenses incurred through the date of this Amendment,
which may be debited from any of Borrowers’ accounts; and
 
(h) such other documents, and completion of such other matters, as Collateral
Agent may reasonably deem necessary or appropriate.
 
7.   This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

 
[Balance of Page Intentionally Left Blank]
 
- 2 -
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.
 

 
CAREVIEW COMMUNICATIONS, INC.,
a Nevada Corporation
 
By:    /s/ Steve
Johnson                                                                
Title: President/Chief Operating Officer                                     
 
 
CAREVIEW COMMUNICATIONS, INC.
a Texas Corporation
 
By:    /s/ Steve
Johnson                                                                
Title: President/Chief Operating Officer                                      
 
 
CAREVIEW OPERATIONS, L.L.C.
a Texas Limited Liability Company
 
By:    Steve
Johnson                                                                      
Title: President                                                                
               
 
COLLATERAL AGENT AND LENDER:
COMERICA BANK
 
By:    /s/ Brian
Dummett                                                                
Title: Senior Vice
President                                                          
 
 
LENDER:
BRIDGE BANK, NATIONAL ASSOCIATION
 
By:                                                                                                    
Title: Sr. Vice President                              
                                  



[Signature Page to Second Amendment to Loan & Security Agreement]
 
 

--------------------------------------------------------------------------------